Citation Nr: 1826016	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-29 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. §1151 for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) regional office (RO).

In June 2015, the Veteran testified in front of the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been associated with the claim file. 

In March 2016 the Board remanded this issue for additional development.

The issue of entitlement to service connection for right ear hearing loss has been raised by the record during the June 2015 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.

The Veteran is arguing that he is entitled to compensation from disability resulting from multiple surgeries to the right ear by the VA.

As noted above, the Board remanded this issue in March 2016 as the evidence of record was unclear as to how many right ear surgeries the Veteran had and when the surgeries occurred as a July 2010 VA examination notes that the Veteran reported undergoing 3 surgeries in 1987, 2005 and 2007 while an August 2010 addendum notes multiple surgeries with one in 1998.

Notably, VA outpatient treatment records on file reveal right ear surgeries in June 1977 (tympanoplasty), June 1994, February 1997(right middle ear exploration), January 1998 (surgical revision ossicular chain) and February 1999 (stapedectomy).  There are also reports of a stapedectomy in 2001.

However, as noted by the March 2016 Board remand, there are no records of any surgeries in 2005 and/or 2007.  Moreover, none of the VA outpatient treatment records contain records from the pre-operative days which discuss the surgery, its benefits and risks, or any consents signed. 

As a result, the March 2016 Board remand instructed the AOJ to obtain any outstanding treatment records.  Per the remand instructions, VA treatment records from the Seattle VA Medical Center (VAMC) and Tampa VAMC were requested and then associated with the claims file.  However, records of any surgeries in 2005 and/or 2007 were not obtained and the claims file still does not contain records of any surgeries in 2005 and/or 2007.

Significantly, the Board notes that while the AOJ requested VA medical treatment records, a specific request for records for the surgeries in 2005 and 2007 was not undertaken.

Therefore, it appears that additional records pertaining to the Veteran's claim may still exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim). VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  

Thus, this issue is once again being remanded in order to specifically request and obtain the Veteran's reported surgeries in 2005 and 2007.

The Board also notes that in a May 2015 correspondence, a representative for the "VA Institutional Review Board" indicated that the surgical procedures were not of standard care for the Veteran's hearing loss.  The representative's opinion regarding the standard of care was based on a review of the Veteran's surgical reports.  As a result, the Veteran's representative should be specifically requested to provide any copies of the missing surgery reports so that they are associated with the record.

The Board finally notes that the RO provided the Veteran an April 2016 letter which requested that he identify the right ear surgeries which were the subject of his current claim and to provide the dates and locations of the surgery(ies).  However, the Veteran did not respond. 

As a result, the Board notes that VA's duty to assist claimants is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran's representative and request that the identify the right ear surgeries which are the subject of his current claim (and the May 2015 letter).  For all identified surgeries, the Veteran's representative should be asked to provide the dates and locations of the surgery(ies), and copies of any records of such surgeries in their possession.

2.  After the above development has been completed, request all availabile records of surgeries in 2005 and 2007 at the VAMCs in Tampa and Seattle.  Specifically, for each identified surgery, to include those for which the records are on file, all pre-operative records should be requested and obtained, to include any pre surgery treatment records where the surgery was discussed and any and all consent forms signed prior to the surgery.  All efforts to obtain the identified records should be clearly documented in the claim file.

If these documents do not exist or are not available, or further attempts to secure them would be futile, a negative response to that effect is required from the appropriate location(s), and a formal finding of unavailability must be made and associated with the record.  The Veteran should be accorded the opportunity to furnish such records directly to VA.  38 C.F.R. § 3.159 (e) (2017).

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





